Citation Nr: 1214050	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-18 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska 


THE ISSUE

Entitlement to home improvement and structural alterations (HISA) benefits under 38 U.S.C.A. § 1717 for bathroom access modifications.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1967 to May 1970 and from August 1975 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative action of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Omaha, Nebraska, through the HISA Committee.  

In February 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for further development of this appeal.  The Board is cognizant of the facts that this case has been in adjudicative status for a couple of years and that it has already been remanded in the past.  Thus, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In relevant part, the May 2011 Remand includes instructions for the AOJ to provide the Veteran with notice of all the laws, regulations, and provisions relevant to his request for benefits under the HISA program.  Then, following all of the requested development, the claim was to be readjudicated, and, if the benefit remained denied, a supplemental statement of the case (SSOC) was to be issued to the Veteran.

Pursuant to the Board's May 2011 Remand, a notification letter apprising the Veteran of the laws, regulations, and provisions relevant to his request for benefits under the HISA program was sent to him in August 2011.  However, the letter failed to include notification of 38 U.S.C.A. § 1710 as requested in the Board's Remand.  Furthermore, although the remaining development was completed as instructed by the Board, the VAMC failed to readjudicate the matter.  Significantly, there is no indication in the Veteran's claims file, Virtual VA file, or the Board's Veterans Appeals Control and Locator System (VACOLS) that an SSOC was issued or that the benefit sought was granted.  In Stegall v. West, the United States Court of Appeals for Veterans Claims (Court) held that a remand was necessary because of the RO's failure to follow the Board's directives in a prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the current case must be sent back to the VAMC to accord the AOJ the opportunity to apprise the Veteran of the pertinent provisions set forth at 38 U.S.C.A. § 1710 and to readjudicate the issue on appeal and to issue to him an SSOC (if the claim remains denied).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective notification letter, which provides him notice of 38 U.S.C.A. § 1710.

2.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if in order.

No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 


(CONTINUED ON NEXT PAGE)
or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


